Mr. Justice Yantis delivered the opinion of the court: Mrs. Edith Roberts, claimant in this case, resides at 504 Kenilworth Street, Villa Park, Illinois. She is the widow of Eugene R. Roberts, who died February 18, 1940. At the time of his death, Mr. Roberts had the claimant and three children dependent on him for support. One of the children at that time Eugene Roberts, Junior, was 16 years of age. The two other children, Joyce Roberts and Russell Roberts, were 10 years and 14 years of age, respectively, at' the time of Mr. Roberts death. Eugene Roberts was first employed by the Division of Highways as an Illinois State highway maintenance police officer on August 5, 1937. He was employed in that capacity from that date until the date of his death at a salary of $175.00 a month. February 17, 1940, Police Officers Eugene Roberts and Joseph K. Baker were engaged in weighing trucks at a scale station of the Division located on U. S. Route 34 two miles east of S. B. I. Route 47 about 6:55 p. m. The officers found a truck as over weight. While Officer Baker was preparing a ticket in the scale house, a west bound truck stopped near the scale house on the west bound lane and Officer Roberts stood at the south side of the truck on the inside of the pavement adjacent to the east bound lane and conversed with the driver of the truck. As the truck drove away, Officer Roberts walked on to the east bound lane, where he was struck by an automobile being driven by Mr. Alexander Certik, who resides at the Y. M. C. A. in Galesburg, Illinois. Mr. Certik stated that he reduced speed from about 50 miles an hour to about 40 miles an hour immediately before his automobile struck the officer. Officer Roberts was transported by ambulance to St. Joseph Hospital in Aurora, where he remained under the care of Dr. Purvey. February 20, Dr. Purvey reported to the Division: “Skull fracture probably in frontal or temporal regions. Fractures of both bones of lower right leg — comminuted. Compound fracture of both bones of left lower leg. Treated for shock and cerebral edema. Never regained consciousness. Expired 3:16 A. M., February 18.” From the record we find: that on February 17th, 1940 claimant’s intestate and respondent were operating under the provisions of the Ilinois Workmen’s Compensation Act; that on said date said Eugene Roberts sustained accidental injuries which arose out of and in the course of his employment, from which he died February 18, 1940. That necessary first aid and hospital care were given by respondent and the latter has paid all wages due to date of death. That at the time of said accident, said employee was the father of Joyce Roberts, 10 years of age; Russel Roberts, 14 years of age, and Eugene Roberts Jr., 16 years of age, all of whom, together with his wife Edith Roberts were dependent upon said employe, Eugene Roberts. That his earnings for the year imediately preceding’ said accident were Twenty One Hundred Dollars ($2100.00) and his average weekly wage was Forty Dollars and Thirty-eight Cents ($40.38). That under the provisions of Section 7 (a) of the Workmen’s Compensation Act claimant is entitled to receive from respondent payment of a sum equal to four times the annual wages of her husband but not to exceed Forty Eight Hundred Dollars ($4800.00) as per section 7 (h) 3 of the Act, there being two dependent children under 16 years of age; that payment thereof shall be made in weekly installments which are increased under the provisions of Section 8- subsection 1 of the Act as amended and under Section 8 (j) 3 to a maximum of Seventeen Dollars and Sixty Cents ($17.60) per week. That Twelve weeks have elapsed between February 18, 1940 and May 13, 1940, and the sum of Two Hundred Eleven Dollars and Twenty Cents ($211.20) has accrued to the latter date, to which claimant is entitled at this time. An award is therefore made in favor of claimant, Edith Roberts by reason of the dependency of herself and her three children above named, in the sum of Forty Eight Hundred Dollars ($4800.00), of which Two Hundred Eleven Dollars and Twenty Cents ($211.20) is payable instanter and the balance of Four Thousand Five Hundred Eighty-eight Dollars and Eighty Cents ($4588.80) is payable in weekly installments of Seventeen Dollars and Sixty Cents ($17.60) per' week commencing as of May 20, 1940. This award being subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof”, (Illinois Revised Statutes, 1939, Bar Association Edition, Chapter 127, Pars. 180-181,) and being subject also to the terms of an Act entitled “An Act Making Appropriations to the Auditor of Public Accounts for the Disbursement of Certain Moneys Hntil the Expiration of the First Fiscal Quarter After the Adjournment of the Next Regular Session of the General Assembly”, approved July 1st, 1939 (Session Laws 1939, page 117); and being, by the terms of the first mentioned Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the Road Fund in the manner provided by the foregoing Acts.'